Citation Nr: 1528046	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), to include major depressive disorder and anxiety disorder, not otherwise specified (NOS), due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran had active service from July 1977 to September 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed active military service and was aggravated beyond normal progression in-service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5013A, 5107 (West 2014); 38 C.F.R.         §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014);  see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 
A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut the presumption of soundness, the burden is on VA to satisfy a two-prong test by showing ". . . by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this case, the Veteran's March 1977 entrance examination did not note a psychiatric disorder.  Therefore, he is entitled to the presumption of soundness on entry.  38 U.S.C.A. § 1111.  However, the record shows clear and unmistakable evidence that he had a psychiatric disorder prior to service.  Private treatment records dated from February 2008 to September 2013 from Elliot Behavioral Health Services are associated with the claims file.  A July 2008 private treatment record notes a long standing history of chronic depression and anxiety, with a history of physical and sexual abuse as a child.  The clinician also noted that she treated the Veteran in 1998 at the Hitchcock Clinic.  A February 2008 record from Dr. T.D.B., a private physician, notes that the Veteran reported abusing alcohol prior to enlistment and was discharged do to worsening problems with his alcohol abuse.  In a January 2001 treatment record from Catholic Medical Center, the Veteran reported symptoms of depression and that he had not been happy since childhood.  The Veteran also reported drinking alcohol since the age of 14.  See February 2013 Treatment Record.  

Thereafter, in September 2012, the Veteran underwent a VA examination.  The Veteran reported that he was molested as a teenager, started using drugs at the age of 13 and was an alcoholic by the age of 16, and enlisted in the military at the age of 17.  The Veteran also reported that he was anxious as a child.  He believed that his depression and anxiety symptoms started prior to the age of 10 and were the result of the violence he experienced from his father who was an alcoholic.  The examiner reviewed the Veteran's claims file and diagnosed major depressive disorder and anxiety disorder, NOS.  He opined that these conditions "clearly and unmistakably existed prior to service, [and were] aggravated beyond their normal progression by. . . the sexual assault [the Veteran] experienced during military service [which] aggravated his preexisting anxiety and depression . . . ."  The examiner also opined that "there is no evidence that [the Veteran] ever met criteria for PTSD, but certainly the majority of his anxiety symptoms were caused by his childhood trauma, and then anxiety related to sexual trauma . . . was exacerbated by his military sexual trauma."  The examiner also opined that "the markers in [the Veteran's] STR's are related to his alcohol addiction, which was clearly present prior to military service."  The examiner determined that there was no evidence that the Veteran's conduct or alcohol problems worsened as a result of his military sexual trauma, but that his report of the incident appears credible.  This constitutes clear and unmistakable evidence that his psychiatric disorder existed prior to service. 

The Board now turns to whether the second prong of the presumption of soundness may be rebutted.  VA may rebut the second prong of the presumption of soundness ". . . through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

Crucially, as noted above, the September 2012 VA examiner opined that the Veteran's depression and anxiety clearly and unmistakably existed prior to service, and that these psychiatric disorders were aggravated beyond their normal progression by the sexual assault the Veteran experienced during active military service, which aggravated his preexisting anxiety and depression; finding that the majority of the Veteran's anxiety symptoms were caused by his childhood trauma, and then anxiety related to sexual trauma was exacerbated by his military sexual trauma.  Notably, the post-evidence of record shows that from 1998 to September 2013 the Veteran received treatment for depression and anxiety.  See Elliot Behavioral Health Services; Catholic Medical Center Treatment Records.  The medical evidence of record also shows that the Veteran was hospitalized on three occasions due to his psychiatric disorders.  Here, he underwent a psychiatric evaluation where it was found that he had a depressed mood with anxiety, and substance abuse, which was in remission.  Additionally, in his July 1979 report of medical history, he reported having trouble sleeping, and checked the box "DON'T KNOW" for feelings of depression and excessive worry.  

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  Here, the Board finds that there is credible and competent medical evidence that the Veteran's depressive disorder and anxiety disorder clearly and unmistakably existed prior to service and was aggravated beyond normal progression by his period of service.  Therefore, the criteria for service connection for an acquired psychiatric disorder have been met, and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for major depressive disorder and anxiety disorder, NOS, is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


